Citation Nr: 1415188	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  06-03 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by musculoskeletal pain, to include a low back disorder, on a direct basis or as due to undiagnosed illness. 

2.  Entitlement to service connection for a disability manifested by neurological symptoms in the lower extremities, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to April 1985 and from April 1986 to March 1994.  He had service in the Southwest Asia Theater of Operations from October 1990 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued in July 2004 and February 2005 by the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  The RO in Montgomery, Alabama, currently has jurisdiction of the claims.  

The Board notes that the Veteran initially filed a claim for entitlement to service connection for low back problems in October 2003.  In the July 2004 rating decision, the RO denied entitlement to lumbar spine strain (claimed as back), indicating that there was no chronic disability shown in service or after service.  Just a few months later in November 2004, the Veteran submitted a statement asserting that he was experiencing Gulf War like symptoms, including muscular/skeletal pain.  VA treatment notes dated in October and November 2004 were also associated with the record, which showed treatment for musculoskeletal pain and a back pain flare.  Based on the foregoing, the Board notes that the Veteran submitted statements and additional evidence within one year of the July 2004 rating decision rendering that July 2004 RO rating decision non-final for VA adjudication purposes.  See generally 38 C.F.R. § 3.156(b) (2013); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the matter on appeal continues to be characterized as listed on the title page above instead of as a new and material evidence claim. 

In addition, during the pendency of this appeal, the Court addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses of lumbar strain and degenerative disc disease, the Board has recharacterized the issue on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Board remanded these matters in March 2009 for additional development and readjudication.  The Board subsequently denied the claims in a March 2011 decision.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (Joint Motion) in June 2012, which was granted by Order of the Court in June 2012.  The Board remanded these matters for additional development and readjudication in February 2013 and May 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that the Veteran also has another electronic file known as Virtual VA.  Any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board previously referred claims of entitlement to service connection for depression, pes planus, and irritable bowel syndrome, to include as associated with undiagnosed illness.  As these claims remain unadjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  There is no probative and credible evidence establishing an etiological relationship between the Veteran's current back disorder and the conceded in-service injuries to his back.  

2.  There is no probative and credible evidence establishing an etiological relationship between the Veteran's current neurological disorder affecting the bilateral lower extremity and service.  

3.  The Veteran's musculoskeletal pain has been diagnosed as lumbar strain with 'very mild' radiographic changes at L5-S1 and mild right shoulder degenerative changes.  

4.  The Veteran's neurological symptoms in the lower extremities have been diagnosed as radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by musculoskeletal pain, to include a low back disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  The criteria for service connection for a disability manifested by neurological symptoms in the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Pre-adjudicatory notice pertaining to both claims was provided to the Veteran in letters dated November 2003, December 2003 and May 2004.  Additional notice was provided in a January 2010 letter, and the claims were readjudicated in supplemental statements of the case (SSOCs) dated December 2010, April 2013 and October 2013.  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

The duty to assist was also met in this case.  The available service treatment records have been obtained, as have all pertinent VA and private treatment records.  VA examinations with respect to the issues on appeal were obtained in June 2004, January 2005 (General Medical), April 2006 (Persian Gulf War registry examination), February 2013 (Gulf War Disability Benefits Questionnaire (DBQ)) and July 2013 (Back (Thoracolumbar Spine) Conditions DBQ).  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board previously determined that the January 2005 VA general medical examination report was inadequate.  See February 2013 remand.  It finds, however, that the remaining VA examination reports and opinions rendered are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims files; they consider all of the pertinent and available evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's December 2009, February 2013, and May 2013 remands, as efforts were made to obtain the Veteran's complete service treatment records, outstanding VA treatment records were obtained, and the Veteran was scheduled for appropriate VA examinations.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes at this juncture that while it appears many of the Veteran's service treatment records have been lost, there is no prejudice to the Veteran in proceeding with adjudication of the claims as the Board is conceding that the Veteran sustained a back injury in 1986 while playing basketball and that he received in-service treatment for back pain in 1987 following a motor vehicle accident.  

Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under legislation specific to Persian Gulf War Veterans, service connection may be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more during a specific presumption period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants presumptive service-connection.  38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i).

Service connection for a disability due to an undiagnosed illness requires that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  There cannot be any affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b).  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  38 C.F.R. § 3.317(a)(2)(3).

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf war; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest Theater of Operations during the Persian Gulf war and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran asserts that service connection is warranted for an undiagnosed disability manifested by musculoskeletal pain and neurological symptoms in the lower extremities.  As noted in the Introduction, the Veteran served in the Southwest Asia Theater of Operations.  Therefore, he qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or unexplained chronic multi-symptom illness.  In his October 2003 claim, the Veteran also contended that he injured his back during service while stationed at Fort Riley in Kansas.  At the time of a June 2004 VA examination, the Veteran asserted that he had injured his back in 1986 while playing basketball.  

The Board notes at this juncture that service connection is currently in effect for bilateral knee disabilities; to the extent that the Veteran is generally claiming musculoskeletal pain, the Board will not consider the issue to include knee pain because to assign two, separate, compensable ratings for the same disability would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).

VA has made efforts to obtain the Veteran's complete service treatment records.  Despite such efforts, the only records obtained from the Veteran's periods of active duty are an April 1986 enlistment examination (prior to his second period of active duty service) and records associated with the Veteran's Medical Evaluation Board, which was conducted in conjunction with his bilateral knee disability and are not relevant to the claims pending on appeal.  The quality of the April 1986 report of medical examination is very poor, but it reveals that clinical evaluation of the Veteran's lower extremities and spine was normal.  They also do not note any problems associated with the Veteran's back and/or lower extremities.  

As noted in its May 2013 remand, the RO specifically noted that service treatment records contained a notation of back pain in 1987 following a motor vehicle accident, see July 2004 rating decision, and that an earlier July 1994 rating decision also references notations from service treatment notes pertaining to other matters that are also not currently located in the file.  Also noted in the Board's May 2013 remand was the possibility that some of the Veteran's service treatment notes were lost.  The Board decided to resolve any doubt in favor of the Veteran and concede that he received in-service treatment for back pain in 1987 after a motor vehicle accident.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  In this decision, the Board will also concede that the Veteran sustained an in-service back injury in 1986 while playing basketball, since he is competent to report such injury and the Board finds this assertion to be credible.   

The Board notes that there is no medical evidence dated between the Veteran's first and second periods of active duty.  There is, however, medical evidence that post-dates the Veteran's second period of active duty service, which consists of VA and private records dated between 1994 and 2006.  The private treatment reports show that the Veteran underwent left knee surgery in 1997 and 1998, and treatment for a left index finger injury in 2003.  They do not reference any general musculoskeletal problems, problems specifically associated with the low back, and/or neurological complaints involving either lower extremity.  

At the time of a June 2004 VA examination report, the Veteran asserted that he injured his back during service in 1986 while playing basketball, recovering after experiencing numbness for 30 hours.  He further complained of a four-to-five year history of low back pain often accompanied by radiation to the left lower extremity.  The examiner diagnosed lumbar spine strain with mild functional loss of range of motion due to pain.  Lumbosacral spine x-ray findings were noted to be normal.  No opinion specific to the etiology of the diagnosed lumbar spine strain with mild functional loss of range of motion due to pain was provided.  

VA treatment notes show that beginning in September 2004, the Veteran complained of a two-week history of aching muscles and persistent pain from the top of his head to the back of his knees.  He was noted to be obese, to not have any muscle atrophy, and to have intact strength.  The assessments were myalgias of uncertain etiology, MS (musculoskeletal) pain, elevated liver function tests, muscle spasm, back pain, and a history of OA (osteoarthritis).  A December 2004 treatment note revealed complaints of a six-year history of back pain, with negative X-ray findings of the cervical and lumbar spine in November 2004.  The impression was chronic neck and back pain of probable musculoskeletal origin.  A May 2005 VA treatment record detailed complaints of neck and back pain as well as left numbness since January 1995. 

A January 2005 VA general medical examination report showed that the Veteran complained of a four-year history of back pain that went from his cervical spine to his low back, as well as muscle pain, and some bilateral numbness of the outer leg.  An EMG (electromyogram) was noted to show L4-L5 radiculopathy of mild to moderate severity.  The examiner diagnosed cervical spine strain, lumbar strain, lumbar radiculopathy, and degenerative joint disease of the knees.  No opinion specific to the etiology of these disorders was provided, but it was noted in the opinion section that "Veteran has diagnosable diagnoses listed above."

A statement from H.S.L. received in January 2005 asserts that she is a licensed practical nurse, that she had known the Veteran most of his life, that within the last six months he had lost weight, and that she had seen him exhibiting signs of musculoskeletal pain.  A statement from T.A.L., also received in January 2005, essentially asserted that the Veteran had numbness of the left leg and "unexplained problems with his neck, head, and back," since at least 2000. 

An April 2006 VA Persian Gulf War registry examination report noted findings of muscle pain with onset in June 1999 and an associated diagnosis of myalgia.  Additional VA treatment records dated from 2006 to 2013 reflect continued complaints of lumbar spine pain as well as bilateral leg swelling and numbness and assessments of chronic mid and low back pain, back pain flares, and mechanical low back pain.  A February 2009 VA EMG report revealed right L5-S1 lumbar radiculopathy of mild to moderate severity.  A June 2009 VA MRI report was noted to reveal no significant degenerative disk and facet degeneration but mild increase in lordotic curve. 

Pursuant to the Board's February 2013 remand, the Veteran underwent a VA Gulf War DBQ in February 2013, at which time his claims file and computerized VA patient records were reviewed.  In pertinent part, he reported that he had had low back pain and leg problems since his 1994 discharge from military service.  Also in pertinent part, the examiner noted that a February 2009 EMG and nerve conduction study (NCS) revealed right L5-S1 lumbar radiculopathy of mild-moderate severity; that x-rays of the lumbosacral and cervical spine segments taken in 2005 were normal with possible sacralization of L5 and with slight reversal of cervical lordosis at the upper levels, respectively; that a June 2009 lumbosacral spine MRI contained an impression of no significant degenerative disk or facet degeneration; and that x-rays of the bilateral hips taken in 2009 were normal.  The Veteran also reported some right shoulder pain on and off for the past 10 years without history of injury or treatment.  X-rays of the lumbosacral spine were taken at the time of the February 2013 DBQ and contained an impression of very mild degenerative disc disease at L5-S1.  X-ray of the right shoulder contained a pertinent impression of mild degenerative changes.  Following physical examination, it was the February 2013 VA examiner's opinion that the Veteran did not have any undiagnosed illness or chronic fatigue syndrome and that the Veteran's musculoskeletal pain (low back pain) and neurological symptoms of radiating pain to the legs with paresthesias was secondary to mild degenerative disc disease at L5-S1 and right lumbar radiculopathy and was not due to an undiagnosed illness or an illness related to Gulf War exposure.  

A VA Chronic Fatigue Syndrome DBQ was also conducted in February 2013; the examiner specifically indicated that the Veteran did not have chronic fatigue syndrome but carried another diagnosis of chronic lumbar strain.

The Board remanded the claim for service connection for a disability manifested by musculoskeletal pain, to include a low back disorder, in May 2013 in order to schedule the Veteran for a VA examination that addressed whether any of the diagnosed low back disorders were etiologically related to the Veteran's alleged in-service basketball injury and conceded treatment for back pain in one isolated incident following a motor vehicle accident during active service in 1987.

A back (thoracolumbar spine) conditions DBQ was conducted in July 2013, at which time the Veteran was diagnosed with lumbar strain.  The examiner also noted that the Veteran had radicular pain/other signs or symptoms due to radiculopathy in both lower extremities.  After reviewing the Veteran's claims file and VA treatment records, it was the examiner's opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale in support of the opinion was that x-rays were normal and that it was not possible to tell if there was any disc damage without MRI.  In addition, the examiner noted that after the injury in 1987, the Veteran served another eight years and the after leaving the service, worked as a manager for a security company for another 10 years and in maintenance from 2004 to 2007.  The examiner also reported that she did not see anything wrong with the Veteran's back and that his x-ray was normal.  The Board notes that a July 2013 x-ray of the lumbar spine showed normal lorditic alignment; preserved intervertebral disc spaces; and no fracture or dislocation.  

The Appeals Management Center (AMC) sought another medical opinion after determining that the one conducted in July 2013 was insufficient.  The AMC noted that the Board had conceded in-service treatment for back pain in 1987 and that a February 2013 imaging study contained in the Veteran's VA treatment records provided an impression of very mild degenerative disc disease present at L5-S1.  See August 2013 deferred rating decision.  

The Board agrees with the AMC that the opinion provided by the VA examiner in July 2013 is insufficient for the reasons noted.  Given the foregoing, no probative weight will be attached to the July 2013 medical opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The opinion requested by the AMC was provided in October 2013 by an examiner different from the one who conducted the July 2013 DBQ.  The claims folder was reviewed.  It was the examiner's opinion that "it is as least as likely as not that the Veteran's claimed low back and associated neurological conditions are consistent with his normal and natural aging process.  Comparison of the 2004 and 2013 radiographs and the 2013 C&P low back examination clearly and unmistakable support a nexus of lumbar strain with 'very mild' radiographic changes at L5-S1 and mild to moderate radiculopathy to his normal and natural aging process.  To the contrary, it is less likely than not that these conditions incurred, was caused by, aggravated by his time in service or a result of an undiagnosed illness.  My comprehensive medical review of the clinical files, CAPRI and current medical literature stand as the foundation for this independent medical opinion."  The October 2013 examiner reported that the opinions and clinical recommendations provided were based on specific clinical evidence.  First, the October 2013 examiner cited the specific findings made during the July 2013 DBQ and determined that "it is as least as likely as not that the slight limitation in motion without pain, lack of muscle spasms and mild to moderate radiculopathy were consistent with the 2013 radiographs.  However, the 26 May 2004 low back radiographs were normal.  The 2004 report stated 'there are no compression fractures or evidence of spondylolisthesis.  The pedicles and SI joints are intact. Soft tissues are normal.'  The impression was a 'NORMAL LUMBOSACRAL SPINE SERIES.'  Comparison of the 2004 and 2013 radiographs clearly and unmistakable support the claim that these two claimed conditions, lumbar strain with 'very mild' radiographic changes at L5-S1 and mild to moderate radiculopathy, were consistent with his normal and natural aging process.  Thus, it is LESS LIKELY THAN NOT that the Veteran's claimed back condition and neurological condition were caused by or secondary to his time in military service.  And last, these clinical findings were approximately 10 years following his separation."  

The examiner also made several other notations in support of the opinion.  Pertinent to the issue for which the opinion was sought, the examiner noted that while in-service treatment for back pain following a 1987 motor vehicle accident and 1986 basketball injury was conceded, it is as least as likely as not that the conceded back conditions were acute and transient in nature because of insufficient medical records to substantiate an on-going condition throughout his military service.  The examiner also noted that the Veteran weighed just over 204 pounds and stood 68 inches tall in October 2013 with a body mass index elevated to 31; that his weight ranged from just over 186 pounds in November 2012 to just over 217 pounds in June 2013; and that the current medical literature supports an association between obesity and low back conditions, such that it is as least as likely as not that post- service obesity is a major risk factor contributing to low back pain and discomfort.  The examiner also noted that the Veteran's low back symptomatology, post-service treatment for the claimed condition, and findings in June 2004, January 2005, April 2006 and February 2013 VA examination reports, were acknowledged.  The opinion provided in October 2013 is afforded high probative value.  Id.  

The preponderance of the evidence of record is against the claim for service connection for a disability manifested by musculoskeletal pain, to include a low back disorder, on a direct basis.  While the Board has conceded in-service injury to the Veteran's back, there is no credible evidence that the Veteran had continuous symptoms as a result of either injury since the injuries.  In this regard, the Veteran has given inconsistent reports as to when his back problems originated.  These inconsistent reports will be detailed in the succeeding paragraphs.  

During the June 2004 VA examination report, the Veteran indicated that he recovered 30 hours after his 1986 in-service back injury while playing basketball, and he complained of a four-to-five year history of low back pain often accompanied by radiation to the left lower extremity.  This would put the onset of problems with his back in 1999 or 2000.  

A December 2004 treatment note revealed complaints of a six-year history of back pain, which would put the onset of problems with the Veteran's back in 1998.  During the January 2005 VA general medical examination report, the Veteran complained of a four-year history of back pain, which would mean an onset of back problems in 2001.  In May 2005, however, the Veteran reported back pain since January 1995 while receiving VA treatment.  And during the February 2013 VA Gulf War DBQ, he reported that he had had low back pain since his 1994 discharge from military service.  

Given the inconsistent reports as to how long the Veteran has experienced back problems, the Board does not find his assertions as to continuous symptoms since his 1994 discharge from service to be credible.  This finding is bolstered by the two lay statements submitted in support of the Veteran's claim, as H.S.L. reported in January 2005 that she had noticed signs of musculoskeletal pain within the last six months and T.A.L. reported that the Veteran had had problems with his back since at least the year 2000.  

In addition to the absence of credible evidence of continuous back symptoms since service, the only probative opinion of record, which is that provided in October 2013, links the Veteran's back problems to his weight and age, while acknowledging the in-service back injuries sustained in 1986 and 1987.  In the absence of any probative and credible evidence establishing an etiological relationship between the Veteran's current back disorder and the conceded in-service injuries to his back, service connection is not warranted and the claim must be denied.  

The preponderance of the evidence of record is also against the claim for service connection for a disability manifested by neurological symptoms in the lower extremities on a direct basis.  It does not appear that the Veteran has ever specifically asserted that he experienced in-service neurological problems in his lower extremities.  Nor does it appear that he has ever asserted continuous neurological symptoms involving his lower extremities since his 1994 discharge from service.  As with his back, the Veteran has given inconsistent reports as to when he first began experiencing neurological problems.  During the June 2004 VA examination report, the Veteran reported a four-to-five year history of low back pain often accompanied by radiation to the left lower extremity.  During the January 2005 VA general medical examination, the Veteran complained of a four-year history of bilateral numbness of the outer leg.  In May 2005, however, he complained of left numbness since January 1995.  Therefore, to the extent that the Veteran may have asserted continuous neurological symptoms involving his lower extremities since service, any such assertion is deemed not credible.  This finding is corroborated by the statement received in January 2005 from T.A.L., who reported that the Veteran had numbness of the left leg since at least 2000.  In addition to the absence of credible evidence of continuous neurological symptoms since service, the only probative opinion of record, which is that provided in October 2013, links the Veteran's mild to moderate radiculopathy to his normal and natural aging process.  In the absence of any probative and credible evidence establishing an etiological relationship between the Veteran's current neurological disorder affecting the bilateral lower extremity and service, service connection is not warranted and the claim must be denied.  

Service connection is also not warranted for a disability manifested by musculoskeletal pain, to include a low back disorder, or a disability manifested by neurological symptoms in the lower extremities, on a presumptive basis.  The Veteran's low back problems have been associated with and diagnosed as lumbar strain with 'very mild' radiographic changes at L5-S1 and his bilateral lower extremity neurological problems have been associated with and diagnosed as mild to moderate radiculopathy.  Both these findings are clinical diagnoses.  The Board also notes that complaints made in reference to the Veteran's right shoulder have been attributed to an x-ray impression of mild degenerative changes.  This, too, is a clinical diagnosis.  

The Board acknowledges the lay statements submitted in support of the Veteran's claim.  As noted above, H.S.L. reported in January 2005 that the Veteran had had signs of musculoskeletal pain within the last six months; T.A.L., reported in January 2005 that the Veteran had had numbness of the left leg and problems with his back since at least 2000.  The manifestations described by these individuals, however, are related to the diagnosed lumbar strain with 'very mild' radiographic changes at L5-S1 and radiculopathy.  

For these reasons, service connection on a presumptive basis for a disability manifested by musculoskeletal pain, to include a low back disorder, and for a disability manifested by neurological symptoms in the lower extremities must be denied.  38 C.F.R. § 3.317.


ORDER

Service connection for a disability manifested by musculoskeletal pain, to include a low back disorder, is denied.  

Service connection for a disability manifested by neurological symptoms in the lower extremities is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


